IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF TENNESSEE NASHVILLE DIVISION

JOYCE TIBBS, )
)
Plaintiff, )
)
Vv. ) CASE NO.::
) JUDGE
TARGET CORPORATION, )
)
Defendant. }

 

EXHIBIT 1

 

Case 3:19-cv-00559 Document 1-1 Filed 07/02/19 Page 1 of 7 PagelD #: 4
), CT Corporation

To: Sue Carlson
Target Corporation
1000 Nicollet Mall

Service of Process
Transmittal
06/03/2019

CT Log Number 535593002

Minneapolis, MN 55403-2542

RE: Process Served in Tennessee

FOR: Target Corporation (Domestic State: MN)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:
DOCUMENT(S) SERVED:

COURTIAGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:

ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

SIGNED:
ADDRESS:

TELEPHONE:

JOYCE TIBSS, PLTF. vs. TARGET CORPORATION, DFT.
SUMMONS, COMPLAINT

Williamson County Circuit Court, TN
Case # 2019288

Personal Injury - Failure to Maintain Premises in a Safe Condition - 06/13/2018
C T Corporation System, Knoxville, TN

By Certified Mail on 06/03/2019 postmarked on 05/13/2019

Tennessee

Within 30 days from the date this summons is served upon you

Burke Keaty

Morgan & Morgan ~ Nashville, PLLC

810 Broadway, Suite 105

Nashville, TN 37203

615-490-0944

CT has retained the current log, Retain Date: 06/03/2019, Expected Purge Date:
06/08/2019

Image SOP

Email Notification, Non Employee Litigation Target gl.legal@target.com
C T Corporation System

300 Montvue RD

Knoxville, TN 37919-5546
312-345-4336

Page 1 of 1/ RK

Information displayed on this transmittal is for CT

Corporation's record keeping purposes only and is provided ta
the recipient for quick reference. This information does not

constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recipient is
responsible for interpreting said documents and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, aot contents,

Case 3:19-cv-00559 Document 1-1 Filed 07/02/19 Page 2 of 7 PagelD #: 5
ee

 

 

a a ge
x fi

id ee FF ITREY BOWES

2 1p $ 007.459

ep a= 9000915440 MAY 302019

mt MAILED FROM ZIP CODE 37203

  
   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cn

7016 2290 OOOO &b?& o442

 

 

 

 

 

 

 

 

 

 

 

[ MORGAN & MORGAN

FORTHEPEOPLE.COM
810 Broadway, Suite 105 + Nashville, TN 37203

 

LR RS '
Target Corporation

c/o Registered Agent CT Corporation Systems
300 Montvue Rd

Knoxville, TN 37919-5546

 

   

ltd ttle hit

 

 

Case 3:19-cv-00559 Document 1-1 Filed 07/02/19 Page 3 of 7 PagelD #: 6
- CeMice
Williamson Coun ircuit STATE OF TENNESSEE
Court Civit SUMMONS Case Number
. N page 1 of 1 OTS S 5h

Joyce Tibbs U VS. Target Corporation

Served On:
Target Corporation c/o Relgstered Agent CT Corporation System, via Certified Mait:300 Meatvue Rond, Knoxville, Tennessee 37919-5546

wi

 

 

 

 

 

 

 

 

 

 

 

You are hereby summoned to defend a civil action filed against you in Circuit Court, Williamson County, Tennessee. Your defense must be made
within thirty (30) days from the date this summons Is served upon you, You arc directed to file your defense with the clerk of the court and send a
copy to the plaintiff's attorney at the address tisted below. [f you fail to defend this action by the below date, judpement by default may be rendered

against you for the relief sought in the complaint.
Issued: May 30 : DiO . Cann
+

Clerk / Deputy Cletk }

  
 

Attomey for Plaintiff; Burke Keaty, Morgan & Morgan-Nashville

 

810 Brogdway, Suite 105, Nashville, TN 37203

NOTICE OF PERSONAL PROPERTY EXEMPTION
TO THE DEFENDANT(S): Tennessee law provides a ten thousand dollar ($10,000) personal property exemption as well as a homestead exemption
from execution or seizure to satisfy a judgment, The amount of the homestead exemption depends upon your age and the other factors which are
listed in TCA § 26-2-301. If'o judgment should be entered against you in this action and you wish to claim property a3 exempt, you must file a
written list, under oath, of the items you wish to claim as excmpt with the clerk ofthe court. The list may be filed at any time and may be changed by
you thereafter as necessary; however, untess it is filed before the judgment becomes final, it will not be effective as to any execution or garnishment
issued prior to the filing of the list. Certain items are automatically exempt by law and do not need to be listed; these include items of necessary
wearing opparel (clothing) for your sclf und your family and trunks or other receptacles necessary to contain such apparel, family portraits, the family
Bible, and school books. Should any of these items be scized you would have the right to recover them. Ifyou do not understand your exemption
right or how to exercise it, you may wish to seek the sounsel ofa lawyer. Please state file number on list.
Mail tist to _y Clerk, County

 

 

 

CERTIFICATION (IF APPLICABLE)

{, 5 Clerk of County do certify this to be a true and correct copy of
the original summons issued in this case,

Date:

 

 

Clerk / Deputy Clerk

 

OFFICER'S RETURN: Please exccute this summons and make your retum within ninety (90) days of issuance os provided by law.

 

I certify that I have served this summons together with the complaint as follows:

 

 

Date-~——-—-—__________—.

 

By:
Officer, Title

 

 

 

RETURN ON SERVICE OF SUMMONS BY MAIL; S hereby certify and return that on , | sent postage
prepaid, by registered return receipt mail or certified return receipt mail, a certified copy of the sammons and a copy of the complaint in the above

 

 

 

 

 

 

 

 

 

 

slyted case, to the defendant , On [received the return receipt, which had been signed by
on ~ ‘Fhe return receipt is attached to this original summons to be filed by the Court Clerk,
Date:
Notary Public / Deputy Clerk (Comm. Expires )
Signature of Plaintiff / Plaintiff's Atlomey (or Person Authorized to Serve Process)
(Attach return receipt on back)
ADA: lf you need assistance or. accontmodations because ofa disability, please cail , ADA Coardinator, at ( }
Rev. 03/11

Case 3:19-cv-00559 Document 1-1 Filed 07/02/19 Page 4 of 7 PagelD #: 7
"

. ve PleED
WILLIAMSON COUNTY

IN THE CIRCUIT COURT OF WILLIAMSON COUNTY, TENNESSEECURT
2DI9MAY 30 PH 2:0]

JOYCE TIBBS, )
Plaintiff, 3 Docket No. ENTERED
" } 2019-288
TARGET CORPORATION, )
Defendant. | ;
)
COMPLAINT
Plaintiff states:
L. -Plaintiff Joyce Tibbs is a citizen and resident of Williamson County, Tennessee.
2. Defendant Target Corporation is a for-profit corporation, with a principal place of

business located at 1000 Nicollet Mall, Minneapolis, Minnesota, 55403-2542, doing business in
Tennessee, and can be served through its registered agent, CT Corporation System, 300 Montvue
Road, Knoxville, Tennessee, 37919-5546.

3, At all times relevant to the matters alleged herein, Defendant Target Corporation
owned, operated, or both, the store located at 3064 Columbia Avenue, Franklin, Tennessee,
37064 (hereafter the “Defendant's Store”),

4. At all times relevant to the matters alleged herein, Defendant Target Corporation
was responsible for maintaining Defendant’s Store.

5. At all times relevant to the matters alleged herein, the individuals who maintained
Defendant’s Store were employees, agents, or both, of Defendant Target Corporation.

6. .At all times relevant to the matters alleged herein, Defendant’s Store was in an

unreasonably dangerous and unsafe condifion.

Case 3:19-cv-00559 Document 1-1 Filed 07/02/19 Page 5 of 7 PagelD #: 8
si

7. At all times relevant to the matters alleged herein, the unreasonably dangerous
and unsafe condition at Defendant's Store was caused by the negligent maintenance of
Defendant Target Corporation, acting through its employees, agents, or both.

8. On June 13, 2018, Plaintiff Joyce Tibbs slipped and fell due to a wet substance on
the floor of Defendant's store, suffering injuries.

9, Defendant Target Corporation, through its employees, agents, or both, negligently
failed to maintain Defendant’s Store in a reasonably safe condition.

10, Defendant Target Corporation, through its employees, agents, or both, negligently
allowed a dangerous and unsafe condition to exist at Defendant’s Store when Defendant T arget
Corporation knew, or in the exercise of reasonable care should have known, that the wet
substance created an unreasonable risk of harm to those at Defendant’s Store.

11. Defendant Target Corporation, through its employees, agents, or both, negligently
created the dangerous and unsafe condition at Defendant’s Store that caused Plaintiff Joyce
Tibbs to be injured. |

12, Defendant Target Corporation, through its employees, agents, or both, negiigently
failed to remedy the dangerous and unsafe condition at Defendant’s Store that caused Plaintiff
Joyce Tibbs to be injured.

13. Defendant Target Corporation, through its employees, agents, or both, negligently
failed to warn Plaintiff Joyce Tibbs of the dangerous and unsafe condition at Defendant’s Store.

14. Defendant Target Corporation, through its employees, agents, or both, negligently
failed to otherwise exercise reasonable care with respect to the matters alleged herein.

15. Plaintiff Joyce Tibbs has suffered injuries as a direct and proximate result of

Defendant Target Corporation’s negligence.

Case 3:19-cv-00559 Document 1-1 Filed 07/02/19 Page 6 of 7 PagelD #: 9
%

16. Plaintiff Joyce Tibbs has incurred medical bills and other expenses as a direct and
proximate result of Defendant Target Corporation’s negligence.

17. Plaintiff Joyce Tibbs has endured physical pain and mental suffering as a direct
and proximate result of Defendant Target Corporation’s negligence.

18. Plaintiff Joyce Tibbs has suffered loss of enjoyment of life as a direct and
proximate result of Defendant Target Corporation’s negligence.

19. Plaintiff Joyce Tibbs has suffered lost wages, loss of earning capacity, or other
out of pocket: expenses, or some combination thereof, as a direct and proximate result of
Defendant Target Corporation’s negligence.

20. Plaintiff Joyce Tibbs seeks to recover for all of her damages allowed under

Tennessee law.

WHEREFORE, Plaintiff Joyce Tibbs prays for the following relief:
1. A judgment for compensatory damages against Defendant Target Corporation in

an amount to be determined by the trier of fact, but in excess of $25,000;

 

2. An award of all discretionary costs and court costs; and
3. Such other and further relief as shall be deemed reasonable, just, and necessary.
Respectfully submitted,
Burke Keaty, BPR#027342

MorGAN & MORGAN — NASHVILLE, PLLC
810 Broadway, Suite 105

Nashville, TN 37203

615-490-0944

bkeaty@forthepeople.com

Case 3:19-cv-00559 Document 1-1 Filed 07/02/19 Page 7 of 7 PagelD #: 10
